Title: To Benjamin Franklin from Michel-Guillaume St. John de Crèvecceur, 3 January 1783
From: Crèvecœur, Michel-Guillaume St. John de
To: Franklin, Benjamin


Chès Mr. Le Marquis de Blangy Lieutt. Gènéral Caën— Normandie 3d. Jany 1783.—
I have been Wittness whilst I was in America of a Cir Constance which I think it Imports Your Excellency to Know; my Good Intention will I hope, apologyse for the Liberty I am taking, if your Excellency is acquainted With it; if unknown, it is Certainly my duty as a good Cytysen of that Country to Inform you of what Follows—
In the Year 1775 Samuel Bayard Junior dèputy Sècretary of, the then Province of New York, was ordered by the Convention to the house of Nicholas Bayard a Mile out of Town, in order to watch over the records of the Province, then under the Guard of a Capt. & 30 Men; Some Time after, they were Transported to Kingston on the North River, Vulgarily Called Eusopus; under the Guard of the Same Person, & the Same Military Party;—18 Months after the Said Samuel Bayard, Contrary to the oath he had Taken to the Convention, found Means of Sending that part of those Records which Contained the Grant of Lands &ca. to Govr. Tryon then on board the Dutchess of Gordon; Since that, they have been Conveyed to the Tower of London, Where they now are;—those papers, fortunately become useless to Gr. Britain; at the return of the Peace must be of the Greatest Consèquence to that State; because, as you well know, they contains not only the Title of Lands but the Copy of Wills &ca.

I cannot Terminate this Letter Without taking the Liberty of Congratulating your Excellency, non only as a Man, an European, or Gaul, but as an American Cytisen, on the happy, Thrice happy rèvolution, which you have began Conducted & Terminated with So much Wisdom; hence forth Will begin a new Era in the annals of Mankind, far more Intèresting than those absurd rèvolutions which have hitherto Stained the Earth with Blood Without meliorating it; May nature Extend your days to the utmost Verge, to the End you may See the Misfortunes of War repaired, the Energy of this new people, the Wisdom of their Laws the Industry of those new States admired & respected by all nations.— Permit me to add that I am the Person who under the name of St. Jean de Crèvecoeur had the honor of dining with your Excellency Last March, with the Contesse de Houdetot & who last July Sent you, by the hands of Mr. Target a Book Intitled, Letters of An Américan Farmer.
I am with the most unfeigned Respect Your Excellency’s Most Obedient Humble Servant
H. St. John
 
Notations in different hands: H. St. John Caen Normandie 3rd. January 1783 / De Crevecoeur
